Citation Nr: 1818106	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO. 15-14 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1. Entitlement to an initial disability rating in excess of 20 percent for an abdominal hernia with post-operative residuals from June 25, 2012 to July 2, 2014. 

2. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU), to include on an extraschedular basis pursuant to 38 C.F.R. 4.16(b), prior to July 3, 2014. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran initially requested a Board hearing at the local RO, but subsequently requested the hearing be canceled and his appeal be forwarded for appellate review. See February 2016 Statement. The hearing request is withdrawn. See 38 C.F.R. 
§ 20.704 (e).

Pursuant to the Board's December 2016 remand directives, the Veteran was afforded VA examinations in December 2016 and August 2017, and the claim for TDIU on an extraschedular basis was referred to the Director of VA's Compensation and Pension Service for consideration. The Director denied this extraschedular entitlement in December 2017. Thus, there was substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. From June 25, 2012 through July 2, 2014, the Veteran's abdominal hernia with post-operative residuals did not manifest by a large, post-operative ventral hernia that was not well-supported by belt under ordinary conditions.

2. Prior to July 3, 2014, the Veteran's service-connected disabilities did not prevent him from securing or following gainful employment. 


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 20 percent for an abdominal hernia with post-operative residuals from June 25, 2012 to July 2, 2014 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic Code 7339 (2017).

2. The criteria for entitlement to a TDIU, to include on an extraschedular basis, prior to July 3, 2014 have not been met. 38 U.S.C. §§ 1155 , 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. VA's duty to notify was satisfied by letters sent to the Veteran in July 2012 and April 2013. See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b); 3.326(a).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. The claims file contains the Veteran's service treatment and personnel records, along with VA and private medical records. The duty to obtain relevant records is satisfied. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion necessary to make a decision on the claim. See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The examinations and/or opinions must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The Veteran was afforded in-person VA examinations in September 2012 and December 2016. An additional opinion was provided by a VA examiner in August 2017. The VA examiners provided clear explanations in support of their opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").

Increased Rating

Disability evaluations are determined by applying the criteria set forth in the Schedule for Rating Disabilities to the Veteran's current symptomatology. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

For increased ratings claims that arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999).

In deciding any appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabriel v. Brown, 7 Vet. App. 36, 39 - 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Further, competency of evidence differs from the weight and credibility of evidence. Competency is a legal concept that determines whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination regarding the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In regards to the competency of lay evidence, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms, as symptoms require only personal knowledge of what is observed through the use of his senses, not medical expertise. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 307 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377.

VA is responsible for determining whether the evidence supports the claim, with the veteran prevailing, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b).

Ventral hernia is rated under Diagnostic Code 7339. 38 C.F.R. § 4.114, Diagnostic Code 7339. 

Diagnostic Code 7339 provides a 20 percent rating for a small ventral hernia not well supported by a belt under ordinary conditions, or for a healed ventral hernia or post-operative wounds with weakening of the abdominal wall and indication for a supporting belt; a 40 percent rating for a large ventral hernia, not well supported by a belt under ordinary conditions; and a maximum 100 percent rating for a massive, persistent ventral hernia with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable.

For the period prior to July 3, 2014, the Veteran's hernia is currently rated at 20 percent. Medical records dated prior to July 2014 note the Veteran has a ventral hernia, but there is no indication the Veteran sought treatment for any complication related to his hernia. The Veteran attended a VA examination in September 2012 where he reported that his hernia was painful when he strains, especially when lifting more than 40 pounds. The examiner stated the Veteran had a large abdominal hernia with no indication for a supporting belt. Additionally, prior to July 3, 2014, none of the Veteran's private physicians indicated his hernia required abdominal support. 

The evidence of record, to include VA examination reports and VA treatment records, does not demonstrate a large ventral hernia that is not well supported by belt under ordinary conditions. Though the Veteran's hernia was considered large, there was no indication it required a supporting belt. Therefore, the criteria for a rating of 40 percent or higher were not met prior to July 3, 2014. In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's appeal, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also 38 U.S.C. 
§ 5107; 38 C.F.R. §§ 4.3.

The claim for an initial rating increase from June 25, 2012 through July 2, 2014 is denied. 

TDIU and Extra-schedular Consideration

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2017). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

In order to grant a TDIU on an extra-schedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the claimant in a different position than other Veterans having the same compensation rating. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. 361 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359  (1991), the Court also discussed the meaning of "substantially gainful employment." In this context, the Court noted the following standard announced by the U.S. Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), which stated that it is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. 

Requiring a Veteran to prove that he is totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment. The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility. See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

The Veteran's service connection disabilities include: an abdominal hernia (rated as 20 percent from June 25, 2012, and as 100 percent from July 3, 2014) and abdomen surgical scar (rated as 0 percent from June 25, 2012). Prior to July 3, 2014, the Veteran did not meet the schedular criteria for entitlement to TDIU. Therefore, the Board will consider entitlement to TDIU on an extraschedular basis, as referred to and evaluated by the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU on an extraschedular basis under 38 C.F.R. 
§ 4.16(b). The Director denied this special entitlement in a December 2017 decision.

Following a thorough review of the record, the Board finds the Veteran's service-connected disabilities, standing alone, did not prevent him from obtaining or maintaining substantially gainful employment prior to July 3, 2014. 

The Veteran reported having a high school education and that he began working as a truck driver immediately following his discharge from service in 1955. He contends his hernia prevented him from passing required physical examinations to continue working as a truck driver. A May 2013 letter from a former employer stated the Veteran previously worked as an independent contractor truck driver, but the company had not contacted the Veteran to drive since 2006, when he had health difficulties that impacted his ability to perform work-related tasks. 

In January 2018, the Veteran submitted letters from four other companies stating the Veteran could not be hired to work due to his hernia and light duty requirements. While the letters may indicate the Veteran could not perform the physical requirements of a truck driver for these particular companies, this does not mean the Veteran was incapable of performing any other work. 

The medical evidence reveals no hospitalizations, emergency room visits or intensive outpatient treatment for the Veteran's service-connected disabilities. In a July 2014 letter, the Veteran's private physician, Dr. J. K., stated the Veteran had turned away several career positions due to his medical afflictions. In January 2018, Dr. J. K. and an additional private physician, Dr. J. H., submitted letters stating they  treated the Veteran for several years, he has multiple medical conditions including a large hernia, poor health, and restricted physical abilities due to his hernia. Dr. J. H. stated the Veteran is unable to work due to his hernia, but did not indicate precisely when he believed the Veteran became unable to engage in substantially gainful employment. Dr. J.K. stated the Veteran has been unemployable for the last 10 years, but it is unclear if that is specifically due to the Veteran's hernia, or if it is a result comorbid conditions, including those that are not service-connected. Additionally, both the September 2012 and August 2017 VA examiners opined the Veteran was capable of performing sedentary work. 

The preponderance of the evidence is against the claim for entitlement to a TDIU rating prior to July 3, 2014. The benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102


ORDER

An initial disability rating in excess of 20 percent for an abdominal hernia with post-operative residuals from June 25, 2012 to July 2, 2014 is denied. 

A total rating based on individual unemployability to include on an extraschedular basis, prior to July 3, 2014 is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


